DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-3, 6 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (US 2017/0157921).
Tashiro et al. disclose the following claimed limitations:
* Re clm 1, an apparatus for discharging liquid/1/, (Abst., para 0028, figs 1-12);
* at least three heads/20a.20b.20c/ configured to discharge liquid and arranged at positions shifted in a second direction intersecting with a first direction (paras 0032, figs 3-5, 11 & 12); 
* control circuitry/11, 17/ configured to cause the at least three heads to scan in the first direction a number of times corresponding to an integral multiple of a number of the at least three heads to complete an image in a predetermined area (paras 0049, 0050, 0071-0072, figs 2-5, 11 & 12).



* Re clm 3, wherein a joint portion between adjacent two of the at least three heads is located at a boundary between the predetermined area and another predetermined area adjacent to the predetermined area in the second direction (see figs 3-5, 11 & 12)

* Re clm  6, a printing method for an apparatus including at least three heads configured to discharge liquid and arranged at positions shifted in a second direction intersecting with a first direction (Abst., para 0028, figs 1-12);
* the method comprising scanning the at least three heads in the first direction a nnumber of times corresponding to an integral multiple of a number of the at least three heads to complete an image in a predetermined area (paras 0049, 0050, 0071-0072, figs 2-5, 11 & 12).

* Re clm 7, a non-transitory storage medium storing computer readable code for causing an apparatus including at least three heads configured to discharge liquid and arranged at positions shifted in a second direction intersecting with a first direction, to execute a process, the process comprising (paras 0045- 0050, 0071-0072, figs 2-5, 11 & 12);
* scanning the at least three heads in the first direction a number of times corresponding to an integral multiple of a number of the at least three heads to complete an image in a predetermined area (paras 0049, 0050, 0071-0072, figs 2-5, 11 & 12).

Allowable Subject Matter
4.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of an apparatus that includes wherein the plurality of predetermined areas is smaller in number than the number of times of scanning of the at least three heads. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for indicating allowable subject matter of claim 5 is the inclusion of the limitations of an apparatus that includes wherein dots of the predetermined area are formed by liquid discharged from one head of the at least three heads in the first scanning and liquid discharged from another head of the at least three heads in the last scanning. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853